PER OUIilAM.
The rulings attacked by the assignment of errors in this case seem to be in accordance with the decisions of the appellate courts of the state of Texas. See Robb v. Henry, 40 S. W. 1047; Bowen v. Kirkland (not yet officially reported) 44 S. W. 189. As the decisions of the highest courts of a state on the scrape and effect of the state statutes of limitation controlling the possession and title of real estate are rules of property, we are disposed to follow, and not lead, in the decisions of new questions arising under the statutes of limitation of the state of Texas; and, as the judgment below scrams to do substantial justice, the same is affirmed.